DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the second sliding door is slidably along the upper track and the lower track”. This appears to be a typographic error and should read “the second sliding door is slidable along the upper track and the lower track”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “the first locking assembly” and “the second locking assembly”. This renders the claims indefinite, since it is unclear if the terms “the first locking assembly” and “the second locking assembly” are intended to refer to the previously recited “a first lower locking assembly” and “a second lower locking assembly”, or a different structure entirely. Appropriate correction is required. 
Claims 14-20 are rejected for the same reason as claim 13, and as depending from a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 2011/0094161).
Regarding claim 1, Rees discloses a sliding door system comprising: an upper track (Figures 1A-1D, element 110); a lower track (Figures 1A-1D, element 112); a first sliding door (See Figure 3H, element 116A, also see alternate configuration in Figure 4, element 204) and a first pivot assembly (See Figure 3F, considered equivalent of at least elements 416 and 516 for either door 116A or 204), the first pivot assembly engaging the upper track and the lower track, and a second sliding door (See Figure 3H, element 116B, also see Figure 4, element 205), and a second pivot assembly (See Figure 3F-3G, considered at least elements 416 and 516 or equivalent for door 205), the second pivot assembly engaging the upper track and the lower track.
Rees does not explicitly disclose wherein the first sliding door comprises a first upper locking pin, a first lower locking assembly, the first upper locking pin removably engaging the upper track, and the first lower locking assembly removably engaging the lower track; and the second sliding door comprising a second upper locking pin, a second lower locking assembly, the second upper locking pin removably engaging the upper track, and the second lower locking assembly removably engaging the lower track. Rees does, however, disclose wherein a door of the door assembly includes an upper locking pin (Figures 1C-1D, element 2) and first lower locking assembly (Figures 1C-1D, element 3), the first upper locking pin removably engaging the upper track, and the first lower locking assembly removably engaging the lower track (See at least paragraph [0019]). Additionally, Rees also explicitly recites “Although the above-preferred embodiments have been described with specificity, persons skilled in this art will recognize that many changes to the specific embodiments disclosed above could be made without departing from the spirit of the invention” and “Also, although the above described preferred embodiments disclosed extension 11 attached to roller 318, it is possible to utilize other extension types. For example, any extension shape will work so long as it is able to clear grove 13 when the sliding door is tilted by the fulcrum” (See paragraph [0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sliding doors of Rees such that they include a handle and locking bolts (Figures 1C-1D, elements 120, 2, and 3) that engage the upper and lower tracks, as this would provide enhanced locking engagement between the sliding doors and the upper and lower tracks, which would improve versatility of applications for the door system, by improving the overall security of the sliding panels by enabling them to be securely engaged with the track, which would be found desirable by potential consumers for particular applications of the door assembly. This configuration would also function equally well and fit within the explicitly disclosed scope of Rees, as it would be able to “clear grove 13 when the sliding door is tilted by the fulcrum” when the bolts are retracted as shown in Figure 1D. Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sliding doors of Rees such that they include a handle and locking bolts (Figures 1C-1D, elements 120, 2, and 3) that engage the upper and lower tracks, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)).

Regarding claim 2, Rees discloses wherein the first sliding door is configured to pivot at the first pivot assembly between an open position and a closed position, and wherein the second sliding door is configured to pivot at the second pivot assembly between an open position and a closed position (See Figures 3A-4).
Regarding claim 3, Rees discloses wherein: the second sliding door is slidably along the upper track and the lower track towards the first sliding door when the first sliding door is in the open position; and the second sliding door is slidable between a spaced position, wherein the second sliding door is spaced from the first sliding door, and an adjacent position, wherein the second sliding door is adjacent to the first sliding door (See Figures 3H and 4, Examiner notes that the sliding door assembly of Rees is entirely capable of the above configurations).  
Regarding claim 4, Rees discloses wherein: the first pivot assembly is spaced from the second pivot assembly when the second sliding door is in the spaced position; and 19Attorney Docket #: 72816-1165 the second pivot assembly abuts the first pivot assembly when the second sliding door is in the adjacent position (See Figures 3F-3G).  
Regarding claim 5, Rees discloses wherein the first pivot assembly comprises a first connector and the second pivot assembly comprises a mating second connector (Figure 3H, elements 99 and 418) configured to releasably engage the first connector when the second sliding door is in the adjacent position.  
Regarding claim 6, although the first and second connector of Rees are not explicitly shown as being a key and a recess, the key configured to removably engage the recess, Rees explicitly recites “although the above preferred embodiments specifically disclose the utilization of magnetic force to attract the upper bogie to the upper anchor, it should be understood that a variety of other mutual attraction devices could also be utilized. For example, some of these include a rotating cam, a plethora of gears, a winged apparatus, a hook and latching pin, and a hollow cam and a solid cam that pivot and interlock” (See paragraph [0037]). Examiner notes, however, that the terms “a key and a recess” are considered to be extremely broad, and at least the “a hook and latching pin” or the “a hollow cam and a solid cam that pivot and interlock” as disclosed by Rees could be interpreted as satisfying the very broad “a key and a recess”, since a “hook” includes a “recess” that must engage with the “latching pin” and interlocking cams must include a “recess” and “key” in order to “interlock” as required. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connector of Rees such they are “a hook and latching pin” or “a hollow cam and a solid cam that pivot and interlock” as disclosed by Rees, since this equivalent structure would function equally as well as the magnetic connectors Rees, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and “a key for removably engaging a recess” would be considered one of a finite number of identified, predictable solutions with a reasonable expectation of results. Additionally, Examiner notes that although the particular features of “a key for removably engaging a recess” may not necessarily be explicitly shown in Rees, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding magnetic structure described in the specification (See at least paragraphs [0032-0033]), and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 7, Rees discloses wherein the upper track defines an upper track surface and an upper slot (See Figure 3H, element 110 defines a slot and numerous surfaces) and the lower track defines a lower track surface (See Figures 2G and 3D, element 112 defines numerous surfaces).  
Regarding claim 8, Rees discloses wherein the lower track further comprises a pair of opposing sidewalls (See Figure 2G, shown but not explicitly labeled), the lower track surface disposed between the pair of opposing sidewalls.  
Regarding claim 9, Rees discloses wherein: the first pivot assembly comprises a first hinge rod (Figure 2F, element 216), a first upper hinge carriage (Figure 2F, element 214), and a first lower hinge carriage (Figure 2G, element 314), the first upper hinge carriage configured to move along the upper track and the first lower hinge carriage configured to move along the lower track; and the second pivot assembly comprises a second hinge rod (Figure 3H, element 416), a second upper hinge carriage (Figure 3H, element 414), and a second lower hinge carriage (Figure 3E, element 414), the second upper hinge carriage configured to move along the upper track and the second lower hinge carriage configured to move along the lower track.  
Regarding claim 11, Rees discloses wherein: each of the first and second upper hinge carriages and the first and second lower hinge carriages comprise a wheel (See Figures 3A-3H, wheels are explicitly shown); the wheels of the first and second upper hinge carriages roll along the upper track surface; and the wheels of the first and second lower hinge carriages roll along the lower track surface (See Figures 3A-3H).  
Regarding claim 12, Rees discloses wherein, in the adjacent position, the second upper hinge carriage abuts the first upper hinge carriage and the second lower hinge carriage abuts the first lower hinge carriage (See at least Figures 3F-3H).  
Regarding claim 13, as best understood, Rees discloses wherein: each of the first locking pin, the second locking pin, the first locking assembly, and the second locking assembly are movable between an extended configuration and a retracted configuration (See Figures 1C-1D, See paragraph [0019]); in the retracted configuration of the first locking pin and the first locking assembly, the first sliding door is movable between the open and closed positions, and in the extended configuration of the first locking pin and the first locking assembly, the first sliding door is prohibited from moving between the open and closed positions; and in the retracted configuration of the second locking pin and the second locking assembly, the second sliding door is movable between the open and closed positions, and in the extended configuration of the second locking pin and the second locking assembly, the second sliding door is prohibited from moving between the open and closed positions (See Figures 1C-1D, See paragraph [0019]).  
Regarding claim 14, Rees discloses wherein: 21Attorney Docket #: 72816-1165 in the extended configuration of the first locking pin and the first locking assembly, the first locking pin engages the upper slot and first locking assembly engages the lower track surface, and in the retracted configuration of the first locking pin and the first locking assembly, the first locking pin disengages the upper slot and the first locking assembly disengages the lower track (See Figures 1C-1D, See paragraph [0019]); and in the extended configuration of the second locking pin and the second locking assembly, the second locking pin engages the upper slot and second locking assembly engages the lower track surface, and in the retracted configuration of the second locking pin and the second locking assembly, the second locking pin disengages the upper slot and the second locking assembly disengages the lower track (See Figures 1C-1D, See paragraph [0019]).  
Regarding claim 15, Rees discloses a first actuator (Figures 1C-1D, element 120) for moving the first locking pin and first locking assembly between the extended configuration and the retracted configuration and a second actuator (Figures 1C-1D, element 120) for moving the second locking pin and second locking assembly between the extended configuration and the retracted configuration.  
Regarding claim 16, Rees discloses wherein the first actuator is a first handle coupled to a first door body of the first sliding door and the second actuation is a second handle coupled to a second door body of the second sliding door (See Figures 1C-1D, See paragraph [0019], Examiner notes that each sliding door assembly would include a separate locking assembly in the modified configuration described in claim 1 above).  
Regarding claim 17, Rees discloses wherein: the first locking assembly comprising a first locking carriage and a third locking pin (Figures 1C-1D, element 3) coupled to the first locking carriage, the first locking carriage configured to move along the lower track surface in the extended configuration, the first locking carriage disengaged from the lower track surface in the retracted configuration; and the second locking assembly comprising a second locking carriage and a fourth locking pin coupled to the second locking carriage, the second locking carriage configured to move along the lower track surface in the extended configuration, the second locking carriage disengaged from the lower track surface in the retracted configuration (See paragraph [0037], “although the above described preferred embodiments disclosed extension 11 attached to roller 318, it is possible to utilize other extension types. For example any extension shape will work so long as it is able to clear grove 13 when the sliding door is tilted by the fulcrum”. Examiner notes that the term “carriage” is considered to be extremely broad with no additional modifying structure (See definition of “Carriage” below), and with the modification of claim 1 above in light of paragraph [0037] of Rees, Examiner notes that structural requirements of claim 17 are considered to be satisfied, and element 3 is considered to be a “moving part of a machine for holding or shifting another part”, since elements 2 and 3 “hold” the door in engagement with the track).
car·riage
  (kăr′ĭj)
n.
1. A wheeled vehicle, especially a four-wheeled horse-drawn passenger vehicle, often of an elegant design.
2. Chiefly British A railroad passenger car.
3. A baby carriage.
4. A wheeled support or frame for carrying a heavy object, such as a cannon.
5. A moving part of a machine for holding or shifting another part:
6.
   a. The act or process of transporting or carrying.
   b. (kăr′ē-ĭj) The cost of or the charge for transporting.
7. The manner of holding and moving one's head and body; bearing. See Synonyms at posture.
8. Archaic Management; administration.
Source: https://www.thefreedictionary.com/carriage

Regarding claim 18, Rees discloses wherein: the first sliding door defines a first recess and the first locking carriage is at least partially received in the first recess in the retracted configuration; and the second sliding door defines a second recess and the second locking carriage is at least partially received in the second recess in the retracted configuration (Examiner notes that in the modification of claim 1 above, the locking rods (elements 2 and 3) are necessarily received within recesses of the door, in order to engage the upper and lower tracks as intended).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 2011/0094161) in view of Sawyer (US 3,142,095).
Regarding claim 10, Rees discloses wherein: the first upper hinge carriage moves along the upper track surface, the first hinge rod extends through the upper slot and engages the first upper hinge carriage, and the first lower hinge carriage moves along the lower track surface; and 20Attorney Docket #: 72816-1165 the second upper hinge carriage moves along the upper track surface, the second hinge rod extends through the upper slot and engages the second upper hinge carriage, and the second lower hinge carriage moves along the lower track surface (See Figures 1-4).  Although the hinge rod of Rees includes a separate upper and lower hinge rod (See Figure 3F, elements 416 and 516), rather than a singular hinge rod extending through the length of the door panel and engaging both the upper and lower hinge carriages, Examiner notes that Sawyer teaches that it is known in the art to configure a pivoting door assembly that includes a hinge rod (Figures 1-5, element 6) that extends the full length of the door and engages with mounting assemblies (Figure 1, elements 7 and 8) at the top and bottom of the door. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door assembly of Rees such that the separate upper and lower hinge rods are configured as a singular hinge rod extending through the full length of the door, as taught by Sawyer, and engaging with the upper and lower carriages, as this would provide a more robust configuration including a solid hinge rod, which would be desirable for heavy doors, or doors used in a security application. Examiner additionally notes that although the particular features may not necessarily be explicitly shown in Rees, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element of separate upper and lower hinge rods performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634